

116 SRES 160 ATS: Recognizing the contributions of defense laboratories to the technological dominance of the United States Armed Forces and supporting the designation of April 25, 2019, as “Department of Defense Laboratory Day 2019”.
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 160IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Jones (for himself, Mrs. Shaheen, Mr. Schumer, Mr. Reed, Ms. Duckworth, Mr. Wicker, Mrs. Hyde-Smith, Mr. Peters, Mr. Tillis, Mr. Brown, and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Armed ServicesMay 2, 2019Committee discharged; considered and agreed toRESOLUTIONRecognizing the contributions of defense laboratories to the technological dominance of the United
			 States Armed Forces and supporting the designation of April 25, 2019, as Department of Defense Laboratory Day 2019.
	
 Whereas the national network of laboratories, research and development centers, and engineering centers that are owned and funded by the Department of Defense (referred to in this preamble as the defense laboratories) should be commended as reservoirs of technical talent available to support—
 (1)immediate, tactical military innovation; and (2)foundational research, science, and engineering to address long-term challenges;
 Whereas the national security innovation emanating from the defense laboratories will be predicated on—
 (1)a sufficient pipeline of trained and experienced scientists and engineers eligible for a security clearance; and
 (2)the facilities, infrastructure, instrumentation, and support capabilities needed— (A)to attract and retain those scientists and engineers; and
 (B)to bolster the activities of those scientists and engineers to meet the technology problems of the Department of Defense;
 Whereas research and development supported by the Department of Defense has— (1)led to new products and processes for state-of-the-art Armed Forces weapons and technology; and
 (2)technically informed new approaches and concepts of operation that will be needed to keep the Armed Forces ahead of future adversaries of the United States;
 Whereas defense laboratories— (1)are critical elements of the innovation ecosystem; and
 (2)compose indispensable elements in the technology transfer community when leveraged with partners in—
 (A)State and local governments; (B)regional organizations;
 (C)academia; and (D)nonprofit research institutions;
 Whereas defense laboratories have earned prestigious national and international awards for research and technology transfer efforts, providing a foundation of technological leadership for—
 (1)the Armed Forces; and (2)the United States;
 Whereas the innovations that are produced at defense laboratories fuel economic growth by creating new industries, companies, and jobs; and
 Whereas April 25, 2019, is an appropriate day to designate as Department of Defense Laboratory Day 2019: Now, therefore, be it
	
 That the Senate— (1)supports the designation of April 25, 2019, as Department of Defense Laboratory Day 2019 in celebration of all of the work and accomplishments of the national network of laboratories, research and development centers, and engineering centers that are owned and funded by the Department of Defense (referred to in this resolution as the defense laboratories);
 (2)recognizes that a key to maintaining the innovation and competitiveness of the United States in a global economy is to continue to support federally sponsored research and development;
 (3)acknowledges that the knowledge base, technologies, and techniques generated in the national network of defense laboratories serve as a foundation for additional efforts relating to the Armed Forces in the defense industrial base;
 (4)commits to find ways to increase investment in the national network of defense laboratories in order to increase support of—
 (A)federally sponsored research and development; (B)critical scientific, technical, engineering, and mathematics (referred to in this resolution as STEM) personnel;
 (C)STEM development activities; and (D)necessary supporting infrastructure and facilities;
 (5)encourages defense laboratories, Federal agencies, and Congress to hold an outreach event on April 25, 2019, Department of Defense Laboratory Day 2019, to make the public more aware of the important contributions that defense laboratories make to national defense and economic prosperity; and
 (6)recognizes the outstanding dedication, qualifications, service, and accomplishments of the scientists, engineers, technicians, and support staff of the defense laboratories.